DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-11, 13-17 and 31-35 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments have been made to address obvious typographical errors in view of the current language of the instant claims:
In claim 9, line 3, “ASB tank” has been changed to --ABS reactor environment--.
In claim 9, line 5, “ASB tank” has been changed to --ABS reactor environment--.
In claim 9, line 6, “ASB tank” has been changed to --ABS reactor environment--.
In claim 9, line 8, “ASB tank” has been changed to --ABS reactor environment--.
In claim 9, line 9, “ASB tank” has been changed to --ABS reactor environment--.
In claim 9, line 10, “ASB tank” has been changed to --ABS reactor environment--.
In claim 9, line 11, “ASB tank” has been changed to --ABS reactor environment--.
	In claim 10, line 3, “ASB tank” has been changed to --ABS reactor environment--.

	In claim 31, bridging lines 2-3, “the ABS environment” has been changed to --the ABS reactor environment--.
	In claim 31, line 4, “an ABS satellite reservoir” has been changed to --an AD satellite reservoir-- and “the ABS reactor environment” has been changed to --the AD reactor environment--.
	In claim 33, bridging lines 2-3, “the AD environment” has been changed to --the AD reactor environment--.
	In claim 35, line 2, “the ABS” has been changed to --the ABS reactor environment--.
	In claim 35, line 3, “the AD” has been changed to --the AD reactor environment--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 17 and 34 and any claim dependent therefrom is allowable because the prior art of record fails to teach or fairly suggest an anaerobic digestion system for treating biomass in the claimed environment or scope of claim that includes an anaerobic secretome bioreactor (ASB) reactor environment that includes the recited synthetic microbial community to digest the biomass through hydrolysis, acidogenesis, and acetogenesis to solubilize a major portion of lignocellulose in the biomass.  For the reasons articulated by Applicants on pages 2-5 of the response dated 6/14/2021, the reference of Mamimin et al. does not teach or fairly suggest a system that includes an anaerobic secretome bioreactor reactor environment including the synthetic microbial community to digest the biomass through hydrolysis, acidogenesis, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB